Citation Nr: 0942329	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-11 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection chronic obstructive 
pulmonary disease (COPD). 

3.  Entitlement to service connection for lung cancer.  


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1987 to September 
1987 and from October 1990 to May 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

On June 30, 2009, the Board remanded the claims for further 
development.  Thereafter, the Board was informed for the 
first time that the Veteran had died in May 2008.  Under the 
circumstances, the Board's remand is rendered moot. 


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied service 
connection for asthma, COPD, and lung cancer.

2.  The Board remanded the claims on June 30, 2009, to afford 
the Veteran a VA examination.

3.  Subsequently in October 2009, the Board received notice 
of the Veteran's death in May 2008.

CONCLUSIONS OF LAW

Due to the Veteran's death, the Board has no jurisdiction to 
adjudicate the merits of the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Veteran died in May 2008, while his case 
was pending before the Board.  As a matter of law, veterans' 
claims do not survive their deaths.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 
42, 47 (1994).  Accordingly, the appeal is dismissed.  See 38 
C.F.R. § 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The Veteran's appeal is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


